Case 1:19-cv-03377 Document 1-9 Filed 04/16/19 Page 1 of 4




              EXHIBIT 9
4/15/2019                                   Alan Dershowitz
                           Case 1:19-cv-03377    Document   says 1-9
                                                                 he's stillFiled
                                                                            advising Jeffrey EpsteinPage
                                                                                   04/16/19          - Axios 2 of 4


  Alan Dershowitz says he's still advising Jeffrey Epstein




  Alan Dershowitz still provides legal advice to serial pedophile Jeffrey Epstein, he confirmed to Axios.

  What he's saying: "He has called me a couple of times about legal issues, because I'm still technically
  his lawyer," Dershowitz told me in a phone interview on Saturday. "But I haven't had any social, or any
  other kind of contact. ... You never stop being a person's lawyer."

  Background: Dershowitz helped
                         helped
                         helpedEpstein
                                Epstein
                                Epstein get a sweetheart plea deal from then-U.S. Attorney
  Alexander Acosta (now Donald Trump's labor secretary and a rumored long-shot contender for attorney
  general).

            A bombshell Miami
                        Miami
                        MiamiHerald
                              Herald
                              Heraldinvestigative
                                     investigative
                                     investigativeseries
                                                   series
                                                   series last week highlighted for the first time the extent of
            Epstein's alleged crimes and the soft treatment he received from federal prosecutors.

            The Palm Beach multimillionaire would "serve just 13 months in the county jail, but the deal —
            called a non-prosecution agreement — essentially shut down an ongoing FBI probe into whether
            there were more victims and other powerful people who took part in Epstein’s sex crimes,"
            according to a Miami Herald examination of thousands
                                                       thousands
                                                        thousandsof
                                                                 of
                                                                 ofemails,
                                                                    emails,
                                                                    emails,court
                                                                            court
                                                                            courtdocuments
                                                                                  documents
                                                                                  documentsand
                                                                                            and
                                                                                            andFBI
                                                                                                FBI
                                                                                                FBI
            records
            records
            records.
             records



https://www.axios.com/alan-dershowitz-jeffrey-epstein-legal-advice-1a13ad59-a718-46c9-9813-11231604a387.html          1/3
4/15/2019                                   Alan Dershowitz
                           Case 1:19-cv-03377    Document   says 1-9
                                                                 he's stillFiled
                                                                            advising Jeffrey EpsteinPage
                                                                                   04/16/19          - Axios 3 of 4

  Dozens of women alleged that Epstein molested and raped them when they were underaged using a
  sophisticated human trafficking network. A civil trial is scheduled to begin on Tuesday in Palm Beach
  County that may finally let these women tell their stories in court.

  Behind the scenes: While he was allegedly raping teenage girls, Epstein cultivated cozy relationships
  with America's elites.

            Bill Clinton flew on Epstein's plane, nicknamed the "Lolita Express," numerous
                                                                                  numerous
                                                                                  numeroustimes
                                                                                           times
                                                                                           times,
                                                                                           times according to
            flight logs.

            And Donald Trump, in
                              in
                               inaaaprofile
                                    profile
                                    profilewith
                                            with
                                            with New York magazine
                                                          magazine
                                                          magazine written several years before the police
            caught up with Epstein, praised his friend as a "terrific guy." "It is even said that he likes beautiful
            women as much as I do," Trump said of Epstein, "and many of them are on the younger side."

            Dershowitz was also friendly with Epstein before the broader public knew he was a pedophile.

  Dershowitz confirmed to me that he received a massage at Epstein's Palm Beach home, adding
  that the woman who provided it was of legal age.

            "What happened was I, um, he lent us, this was well before any of this thing came out, he lent us
            his house once. And I was there, my grandchildren were there, my daughter was there, and we all
            got massages."

            "And, um, it was therapeutic. I had a therapeutic massage with an old old Russian, but I never
            never ... and that was part of when we had his house for about a week during I think it was
            Christmas vacation."

            "Believe me, if I had known that anything improper had ever taken place in that house, I never
            would have allowed my children, my grandchildren, my wife, my daughter-in-law, my son, to have
            spent time there. I can tell you categorically there were no inappropriate pictures, no
            inappropriate anythings. It was like any other house."

  One of Epstein's accusers, Virginia Roberts, has claimed Dershowitz had sex with her when she was
  underage. Dershowitz has denied
                           denied
                           deniedthe
                                  the
                                  theallegation
                                      allegation
                                      allegation and told
                                                     told
                                                      toldthe
                                                          the
                                                           theMiami
                                                              Miami
                                                              MiamiHerald
                                                                    Herald
                                                                    Herald "the story was 100 percent
  flatly categorically made-up" so "she could get money."

  Go deeper: Trump
             Trump
             Trumpdefender
                   defender
                   defenderDershowitz
                            Dershowitz
                            Dershowitzshunned
                                       shunned
                                       shunnedby
                                               by
                                               byMartha's
                                                  Martha's
                                                  Martha'sVineyard
                                                           Vineyard
                                                           Vineyard




https://www.axios.com/alan-dershowitz-jeffrey-epstein-legal-advice-1a13ad59-a718-46c9-9813-11231604a387.html           2/3
4/15/2019                                   Alan Dershowitz
                           Case 1:19-cv-03377    Document   says 1-9
                                                                 he's stillFiled
                                                                            advising Jeffrey EpsteinPage
                                                                                   04/16/19          - Axios 4 of 4

  SEXUAL ASSAULT                                                Show less




https://www.axios.com/alan-dershowitz-jeffrey-epstein-legal-advice-1a13ad59-a718-46c9-9813-11231604a387.html          3/3
